Citation Nr: 1513659	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2010 substantive appeal, the Veteran requested a hearing at a local VA office.  The August 2014 Travel Board hearing was postponed and rescheduled for October 2014.  In October 2014 correspondence, however, the Veteran requested that the Travel Board hearing be cancelled.  As he has not specifically requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  

The Veteran's attorney has previously requested extensions of time in which to submit additional evidence.  The Board has granted these requests, and the extended period has now expired.

The Board also notes that the Veteran submitted additional argument and medical evidence in support of his claim with a waiver of RO initial consideration.  38 C.F.R. § 20.1304.


FINDING OF FACT

A chronic bilateral ankle disability was not manifested in service; arthritis of the ankles was not manifested within the first postservice year; and a bilateral ankle disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and postservice VA treatment records have been secured.  The Board finds that an examination for the purpose of obtaining a nexus opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  The key element here, however, is that the evidence establishes that the Veteran suffered an event, injury, or disease in service.

As discussed in greater detail below, the Board finds that the evidence does not establish this as the Veteran's recent statements counter the evidence in the service treatment records and the post-service medical records that place first complaint of ankle pain/disability as being after service.  Thus, the Board finds that the Veteran's recent statements regarding inservice ankle pain which have continued to the present are not credible.  Thus, the Board finds that the evidence does not establish that an event, injury, or disease of the ankles began in service and, thus, there is no duty to obtain a VA examination.

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Analysis, Factual Background, and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, to include arthritis, may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis). 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Credible evidence of continuity of symptomatology may be used to establish service connection for arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of an ankle disability.  On April 1987 separation report of medical history, he listed his health as "excellent" and was only concerned about whether his broken nose was healing properly.  He denied any relevant current problems, including swollen or painful joints; arthritis; and foot trouble.  On April 1987 separation report of medical examination, his lower extremities and feet were normal.

The earliest documented postservice complaint pertaining to the Veteran's ankles was on October 2003 VA treatment, when he reported mild ankle pain after standing a lot.  He was assessed with mild joint pain and instructed to rest; he was given exercise routines and instructed to take non-steroidal anti-inflammatory drugs as needed.  During November 2006 VA treatment, he reported that he sprained his ankle the day before.  He was given Motrin and Tylenol to take as needed.  In October 2007, he complained of tendonitis in his ankles.  He reported a bilateral lateral collateral ligament pain since 1989 (that is more, than a year after service).  A November 2007 x-ray showed normal bilateral ankles.  During July and August 2008 mental health treatment, he complained of ankle pain that he stated was chronic from the military.  X-rays taken in April 2011 of the bilateral ankles were unremarkable.  In June and August 2011, he complained of bilateral ankle pain stemming "since service (1987)."  

MRIs of the left ankle taken in August 2011 showed a possible posterior ankle impingement syndrome, a partial tear peroneus brevis tendon, and a probable anterior talofibular ligament (ATFL) tear.  An MRI of the right ankle showed probable AFTL scarring, mild distal and insertional Achilles tendinosis, possible subcentimeter ganglia, and hallux medial tibial plateau (MTP) degenerative change.  He was assessed with bilateral ankle pain and subjective instability in February 2012.  In May 2012, he complained of pain in the posterior ankles, but denied any trauma.  A July 2014 treatment record notes osteoarthritis of the ankle.  He was assessed with bilateral Os trigonum with possible lateral ligament tears.

In support of his claim, the Veteran submitted a March 2014 Residual Functional Capacity Questionnaire from his VA treating physician which included a diagnosis of osteoarthritis of both ankles.  The physician noted that he began treating the Veteran in October 2007.

In written argument, the Veteran's attorney states that the Veteran noticed a progressive worsening of painful symptoms in his ankles which have continuously worsened since service.  Specifically, he argues that a great deal of stress was placed on the Veteran's ankles during boot camp and that the Veteran recalls experiencing painful symptoms after running exercises on pavement, which were done both in boots and tennis shoes.  Although he argues that this pain continued to persist throughout his service, he noted that the Veteran did not complain about his ankle "injury" in service because he believed it was a temporary symptom, rather than a permanent condition.  As time went by after his separation, however, the painful symptoms continued to affect him.

It is not in dispute that the Veteran now has a bilateral ankle disability.  However, his STRs (including his service separation examination) are silent as to ankle complaints, treatment, or diagnoses.  At service separation, he denied any swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and foot trouble.  His lower extremities and feet were normal on clinical evaluation.  Furthermore, a bilateral ankle injury in service is not shown, and no specific ankle injury is alleged.  The Veteran's recent self-reports of onset of ankle complaints in service and persistence since are inconsistent with contemporaneous clinical data, and are deemed not credible.  Notably, the Veteran has provided different dates of onset for ankle pain: in his claim for compensation, he reported that his ankle disability began in July 1987 (one month postservice); during October 2007 VA treatment, he reported that his ankle pain began in 1989; during later treatment, he reported that his ankle pain began in service.  He has also provided different theories as to the source of ankle pain: during October 2003 treatment, he attributed the pain to his standing for a long time; during November 2006 treatment, he reported that he sprained his ankle the day before; in May 2012, he denied any trauma.  Here, without evidence of in-service treatment or complaint of pain, the determination of whether the Veteran experienced an ankle disability or pain in service is, necessarily, dependent solely on review of his lay statements.  Here, however, he has been inconsistent both as to when the ankle pain developed and how it developed.  After careful consideration of these statements, due to these significant inconsistencies, the Board finds the Veteran's lay statement not credible as to in-service ankle pain/disability.  Consequently, service connection for a bilateral ankle disability on the basis that such disability became manifest in service and has persistence since is not warranted.  

Furthermore, the Veteran has not presented any competent medical evidence that his bilateral ankle disability is somehow otherwise related to service.  While he may be competent to describe symptoms such as ankle pain, even though such symptoms were not recorded during service, the STRs lack documentation of manifestations sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  Given the absence of any objective evidence of onset of a bilateral ankle disability in service and continuity since, the matter of a nexus between a disability and remote service is a medical question.  The Board has considered whether an examination for a nexus opinion is indicated, but has determined that without evidence of a related disease or injury in service, the record provides no basis for an examiner to relate the bilateral ankle disability to service.  The Veteran's attorney has argued that the Residual Functional Capacity Questionnaire shows that the Veteran has established at least a plausible connection between his painful symptoms which began in service and have continued to persist since separation.  The Board disagrees.  While the Questionnaire shows that the Veteran is unable to stand for more than 15 minutes at a time and must use an assistive device for walking or standing, it provides absolutely no indication that his bilateral ankle disability is related to service.  

Notably, as the bilateral ankle disability was not manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137 have no applicability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral ankle disability and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for a bilateral ankle disability is denied.


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


